Atkinson, Presiding Justice.
Where at an interlocutory hearing an order is granted modifying a previous temporary injunction, a fast writ of error will not lie to that order. Wright v. Thompson, 147 Ga. 500 (94 S. E. 767). In the instant case the most the plaintiff in error can contend for is that the order revoking the former temporary restraining order and granting only part of the relief prayed for was by inference or implication a judgment refusing an interlocutory injunction. “There can be no order or judgment by inference or implication that can be the subject of review by an appellate court.” Putnam Mills & Power Co. v. Stonecypher, 151 Ga. 14 (106 S. E. 87); Touchton v. Henderson, 158 Ga. 819 (124 S. E. 529). Accordingly the writ of error must be Dismissed.

All the Justices concwr.

Woodruff & Ward, for plaintiff.
Lowndes Calhoun and M. Smith, for defendant.